Citation Nr: 0621240	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  03-24 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus, type II, with diabetic 
retinopathy and neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In that decision, the RO granted 
service connection for diabetes mellitus and assigned a 20 
percent rating, effective May 8, 2001.  The veteran appealed 
for a higher initial rating.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

In April 2004, the veteran testified before the undersigned 
Veterans Law Judge at the RO.  A transcript of the hearing is 
associated with the claims file.  The Board remanded the case 
for further development in April 2005.

The issue of entitlement to an increased compensable rating 
for peripheral neuropathy as secondary to service-connected 
diabetes mellitus is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Board will 
decide, however, entitlement to an increased rating for 
diabetes mellitus with diabetic retinopathy.


FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus 
requires insulin, the veteran does not follow a restricted 
diet, and there is no indications that his activities have to 
be regulated; there are complications of nephropathy with 
hypertension that are rated separately and are compensable; 
and there is no medical evidence of episodes of ketoacidosis 
or hypoglycemic reactions requiring hospitalizations or twice 
a month visits to a diabetic care provider.  

2.  The veteran's decrease in visual acuity due to diabetic 
retinopathy is not disabling to a compensable degree; and 
irregularity, duplication, enlargement, or diminution of 
image due to retinal pathology is not reported.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 
4.119, Diagnostic Code 7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board notes that to be consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VA notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board concludes that the RO letter sent in September 
2003, adequately informed the veteran of the information and 
evidence needed to substantiate his claims, complied with 
VA's notification requirements and set forth the laws and 
regulations applicable to his claim.  In sum, the veteran was 
notified and aware of the evidence needed to substantiate his 
claims, and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  He was told to 
submit evidence he had in his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) the U.S. 
Court of Appeals for Veterans' Claims (Court) held that the 
Veterans Claims Assistance Act of 2000 (VCAA) notice must be 
provided to a claimant before the initial unfavorable RO 
decision.  This was not accomplished.  However, notice 
requirements may be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
See also Pelegrini, 18 Vet. App. at 121.  The RO sent the 
veteran adequate notice in September 2003, after the initial 
denial of the claim.  There was no prejudice to the veteran 
in this case.  So any defect with respect to the timing or 
language of the notice was nonprejudicial and therefore, 
merely harmless error.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained the veteran's service medical records, and post-
service medical records identified by the veteran.  Several 
examinations pertaining to the severity of his service-
connected diabetes mellitus have been obtained.  He has been 
provided a hearing to present testimony.  As such, the record 
is sufficient for a decision.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The 5th element was not addressed in the notice letter.  The 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for an 
increased rating, but he was not provided with notice of the 
type of evidence necessary to establish the effective date 
for the increased rating.  In that regard, the veteran 
requested an earlier effective date for the assignment of 
service connection.  In a September 2004 rating decision, the 
RO granted an earlier effective date of May 1991, for the 
grant of service connection and the assignment of a 20 
percent rating.  The veteran did not appeal for an even 
earlier effective date; thus, that matter is moot with no 
prejudicial error as addressed below.  Therefore, despite the 
inadequate notice provided to the veteran concerning this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

II.  Governing Laws, Regulations and Legal Analysis 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

Since the veteran timely appealed the rating initially 
assigned for his diabetes mellitus, the Board must consider 
his possible entitlement to "staged" ratings to compensate 
him for times since filing his claim when this disability may 
have been more severe than at other times during the course 
of his appeal.  See Fenderson, 12 Vet. App. at 125-26.  

The medical evidence on file shows that veteran's adult onset 
diabetes mellitus was diagnosed at a VA facility in May 1991 
and insulin treatment and a low fat diet was initiated.  
There were no limitations placed on his physical activities.  
Subsequent medical records show continuing treatment with 
insulin.  

A December 2002 rating decision granted service connection 
for diabetes mellitus, type II, rated 20 percent disabling, 
effective May 8, 2001, on the basis of presumptive service 
connection due to herbicide exposure in Vietnam pursuant to 
38 C.F.R. § 3.309(e).  A September 2004 rating decision 
granted an earlier effective date of May 1991 for the 
service-connected diabetes mellitus, noting that the 
condition was diagnosed at that time.  

The veteran's diabetes mellitus is rated under Diagnostic 
Code 7913, which concerns diabetes mellitus.  See 38 C.F.R. § 
4.119, Diagnostic Code 7913.  A rating of 10 percent is 
assigned for diabetes mellitus that is managed by a 
restricted diet only.  A rating of 20 percent is assigned for 
diabetes mellitus requiring insulin and a restricted diet or 
an oral hypoglycemic agent and a restricted diet.  A rating 
of 40 percent is assigned for diabetes mellitus requiring 
insulin, a restricted diet, and regulation of activities.  A 
rating of 60 percent is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities and involving episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or visits to a diabetic care provider twice a month 
plus complications that would not be compensable if 
separately evaluated.  A rating of 100 percent is assigned 
for diabetes mellitus requiring more than one daily injection 
of insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) and involving episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Diagnostic Code 7913 provides that complications of diabetes 
mellitus are to be evaluated separately unless they are part 
of the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. § 
4.119, Diagnostic Code 7913, Note (1).

The Board notes that the evidence shows a restricted diet has 
been repeatedly recommended since the condition was diagnosed 
in 1991.  When treated in June 2002, the veteran stated that 
he was resistant in changing his dietary patterns.  A 
September 2002 progress reports that the veteran had alcohol 
dependence and continuous drinking behavior, and that the 
veteran was not interested in adjusting his diet choices, 
mealtimes and insulin dosing.  In a July 2001 progress note, 
the veteran reported labile amount and timing of his meals.  
In a February 2004, progress note indicated that the 
veteran's meals vary from one to three per day.  The evidence 
appears to show that his service-connected diabetes mellitus 
requires a restricted diet.  

The evidence, however, does not show that his service-
connected diabetes requires regulation of activities.  A VA 
progress note dated in June 2002 noted that the veteran 
stayed physically active, but had no planned exercise.  On a 
VA joint examination in July 2003, the veteran reported that 
when he walks a mile and a half, the pain from his service-
connected right knee increases.  The veteran reported, on VA 
diabetes mellitus examination in January 2004, that he is 
tired all the time and had no energy.  In early 2004, VA 
progress notes reveal that the veteran was noted to have 
severe systemic disease limiting activity, but was not 
incapacitating.  However, this treatment was related to his 
nonservice-connected cirrhosis of the liver and colonic 
polyps, not his service-connected diabetes mellitus.  Given 
the foregoing, the veteran's activities are not restricted by 
his diabetes mellitus.  Moreover, although the veteran 
reports episodes of hypoglycemic reactions, episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or visits to a diabetic care 
provider twice a month have not been shown.  

Since the veteran does not have to regulate his activities 
due to his service-connected diabetes mellitus, the evidence 
does not support an increased, 40 percent, rating for the 
veteran's diabetes mellitus.  The evidence more nearly 
approximates the criteria for a 20 percent rating.

Diagnostic Code 7913 directs that complications of diabetes 
mellitus are to be evaluated separately unless they are part 
of the criteria used to support a 100 percent evaluation and 
that noncompensable complications are considered part of the 
diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, 
Note (1).  Since a rating of 100 percent for diabetes 
mellitus could not be assigned in this case, any 
complications of diabetes mellitus, if so shown, must be 
rated as separate disabilities.  The veteran is also service 
connected for diabetic nephropathy with hypertension, rated 
30 percent disabling.  These conditions are not part of the 
disability that is rated under Diagnostic Code 7913.  Id.  
Furthermore, the rating assigned in this decision subsumes 
any noncompensable complications of the veteran diabetic 
retinopathy.  Id.  As will be discussed in the Remand section 
of this decision, additional development is needed before 
rendering a decision on entitlement to an increased 
compensable rating for peripheral neuropathy as secondary to 
the service-connected diabetes mellitus.  

The veteran has also been diagnosed with diabetic 
retinopathy, which is considered noncompensable.  He 
essentially contends that his vision is constantly blurry.  
He also essentially notes that, although his corrected visual 
acuity measured on examinations is good, he cannot pass a 
motor vehicle vision test due to his poor eyesight.   

The best distant vision obtainable after best correction by 
glasses is the basis of rating visual acuity.  38 C.F.R. § 
4.75.  Cataracts are also rated based on corrected visual 
acuity.  Diagnostic Codes 6027-28.  Corrected visual acuity 
of 20/40 (6/12) in one eye warrants a noncompensable 
evaluation when corrected visual acuity in the other eye is 
also 20/40 (6/12).  Corrected visual acuity of 20/50 (6/15) 
in one eye warrants a 10 percent evaluation when corrected 
visual acuity in the other eye is 20/40 (6/12).  38 C.F.R. § 
4.84a, Diagnostic Code 6079.  The Board observes that VA 
diabetes mellitus examination dated in January 2004 show the 
veteran's corrected visual acuity is evaluated as 20/25 in 
the right eye and 20/20 in the left eye.  VA examination 
dated in May 2005 shows that the veteran's corrected visual 
acuity for far vision was 20/25, bilaterally.  The veteran's 
visual acuity is consistent with the assignment of a zero 
percent rating.  See 38 C.F.R. Part 4, § 4.84, Diagnostic 
Code 6079.  

Diabetic retinopathy may be rated by analogy to other 
Diagnostic Codes.  See 38 C.F.R. § 4.20.  

Chronic retinitis is evaluated from 10 percent to 100 percent 
on the basis of resulting impairment of visual acuity or 
visual field loss, pain, rest requirements, or episodic 
incapacity.  An additional 10 percent is combined during the 
continuance of active pathology.  The minimum evaluation 
during active pathology is 10 percent.  38 C.F.R. § 4.84a, 
Diagnostic Code 6006.  Diagnostic Codes 6006 (retinitis), 
6008 (retina, detachment of), and 6009 (eye, injury of, 
unhealed) were also considered.  Such disabilities, if in 
chronic form, are rated from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
The minimum rating to be assigned during active pathology is 
10 percent.  38 C.F.R. § 4.84a.  A 10 percent evaluation is 
assigned for unilateral or bilateral localized scars, 
atrophy, or irregularities of the retina that are centrally 
located with irregular, duplicated enlarged, or diminished 
image.  Diagnostic Code 6011

A VA optometry progress note dated in November 2002 noted 
that confrontation fields of each eye were full.  The May 
2005 VA eye examination report diagnosed mild 
nonproliferative diabetic retinopathy, date of onset February 
1999; cataracts, date of onset February 1999; suspected 
glaucoma, date of onset October 2003; and dry eye, date of 
onset October 2003.  That examination found no visual field 
defects and that the diabetic retinopathy had no significant 
effect on daily activities.  

Although the veteran has retinopathy, there is no resulting 
irregularity, duplication, enlargement, diminution of image, 
or retinal pathology which would be compensable under 
Diagnostic Codes 6006, 6008-09, 6011.  

Accordingly, the rating schedule reflects a noncompensable 
rating is warranted for the veteran's diabetic retinopathy.  
See 38 C.F.R. §§ 4.84a, 4.115b.  

In this case, a review of the record does not reveal that the 
veteran's service-connected diabetes mellitus has worsened 
such that he meets the criteria for a disability rating in 
excess of 20 percent at any point during the pendency of his 
appeal.  At no point during this appeal has he been required 
to regulate his activities due to his diabetes.  As such, a 
staged rating is not warranted in the instant case.

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for increase; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial increased evaluation for diabetes 
mellitus is denied.  


REMAND

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
The veteran's claim must be remanded so that he could be 
afforded an additional VA examination for compensation 
purposes to ascertain the nature and severity of his diabetic 
neuropathy.  Therefore, the claim will be remanded for an 
examination.  

In addition, as noted above, Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish the effective date for the disabilities on appeal.  
As these questions are involved in the present appeal, this 
issue must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if an increased rating is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran and his 
representative a letter with respect to 
the increased rating claim that complies 
with the notification and duty to assist 
requirements of the VCAA.  The letter 
should include notice of the type of 
information necessary to substantiate a 
claim for service connection for an 
increased rating, and an effective date-in 
the effect that the claim of service 
connection is granted.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  Schedule the veteran for a VA 
examination to determine the current 
nature and severity of his neuropathy of 
the upper and lower extremities secondary 
to his service-connected diabetes 
mellitus.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  The examiner or 
examiners should specifically state 
whether the veteran has residuals of 
diabetic neuropathy of the upper and lower 
extremities.  If so, the examination 
should characterize whether such 
neuropathy symptoms identified as either 
mild, moderate or severe with a 
description of reasons supporting such 
findings.  Als0 state whether any 
neuropathy results in or is analogous to 
complete or incomplete nerve paralysis and 
if, so the severity of such paralysis 
should be described.  Send the claims 
folders to the examiner or examiners for 
review.  The examination report should 
specifically state that such a review was 
conducted.  A complete rationale for all 
opinions given should be reported.

3.  Then readjudicate the veteran's 
entitlement to an increased compensable 
evaluation for peripheral neuropathy of 
the upper and lower extremities. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


